DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowable. The claims are allowable over the “closest” prior art Suwabe et al. (JP 2004-322082) (Suwabe) and Noguchi et al (US 2009/0005240) (Noguchi).
The examiner has provided a machine translation of JP 2004-322082 with the Office Action mailed 10/27/2020. The citation of prior art refers to the provided machine translation.
Suwabe teaches a ceramic honeycomb filter for removing fine particles contained in exhaust gas of diesel engines ([0001]). The ceramic honeycomb filter includes partition walls, the total pore volume of the partition wall is 0.55 cm3/g to 0.8 cm3/g and a pore volume of a pore diameter of 100 µm or more of 0.02 to 0.10 cm3/g ([0019]). A pore volume of a pore diameter of 20 µm or more is 0.25 to 0.45 cm3/g ([0021]). Suwabe further teaches the partition walls include a partition wall thickness ([0042]).
Suwabe does not teach or suggest a value T1/ D(20-100) that is the value obtained by dividing T1 (i.e., a thickness of the partition wall) by the D(20-100) (i.e., an average pore diameter of specific pores whose pore diameters are 20 to 100 µm) is not less than 2.4, as presently claimed.
Upon updating the searches, a new reference, namely Noguchi, came to the attention of the examiner. Noguchi teaches a ceramic structure comprising a material having a controlled pore distribution, wherein the volume of pore diameters smaller than 20 µm accounts for 15% or less of the total pore volume and the volume of pores having a pore diameter of 20 to 100 µm or 
However, Noguchi does not teach or suggest a value T1/ D(20-100) that is the value obtained dividing T1 (i.e., a thickness of the partition wall) by the D(20-100) (i.e., an average pore diameter of specific pores whose pore diameters are 20 to 100 µm) is not less than 2.4 or a ratio of a pore volume of the specific pores to an overall pore volume of the partition wall is 5 to 45%, as presently claimed. 
Further, in light of the Applicant’s arguments in the Remarks filed 01/06/2021 at pages 7-8, with respect to the criticality of the value T1/D(20-100) being not less than 2.4 as demonstrated by the results shown in Tables 1 and 2 of the instant application’s Specification, resulting in greater isostatic strength and a better comprehensive evaluation than the honeycomb structures which include the value T1/D(20-100) of less than 2.4, it is clear the claimed range provides unexpectedly good results. Therefore, given that Suwabe and Noguchi either alone or in combination are devoid of any value or range of T1/D(20-100), one of ordinary skill in the art would not have arrived at the instantly claimed range of  T1/D(20-100).
Thus, Suwabe and Noguchi either alone or in combination do not meet the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784